HAWKINS, J.
Appellant now asks us to consider a refused special charge. In view of the fact that the court gave a fair and most comprehensive charge upon the converse of the law of provoking the difficulty, it could scarcely be held that the refusal of the special charge was hurtful to appellant. But we cannot now consider the question. An opinion affirming the judgment was delivered on April 4, 1929. Motion for rehearing was filed on April 17, 1929; and opinion overruling it was delivered May 29, 1929: Now, 30 days after that motion was overruled, and right at the closing hours of the term of the court, we are asked to- permit appellant to file a second motion for rehearing, which urges the consideration of a matter not stressed on original submission, and which was not even mentioned on the motion for rehearing.
Under the circumstances we must respectfully decline to permit the filing of the second motion.